 

 

Case 1:19-cv-00332-FJS-CFH Document 5-1 Filed 04/18/19 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,

Plaintiff, CERTIFICATE OF
SERVICE
“V- Civil Case No.: 1:19-ev-332

COUNTY OF COLUMBIA, RONALD PEREZ, as

President of Columbia-greene Humane Society, Inc.

and in his individual capacity, LEE DELISLE, as (FJS/CFH)
Chief Investigator for the Columbia~-Greene Humane

Society, Inc. and in his individual capacity, and

COLUMBIA-GREENE HUMANE SOCIETY, INC.,

doing business as the Columbia-Greene Humane Society/SPCA,

Defendants.

 

I hereby certify that on April , 2019, I electronically filed a Notice of Appearance on
behalf of defendant, County of Columbia in the above-captioned matter with the Clerk of the
District Court, using the CM/ECF system which sent notification of such filing to the following:

MANSFIELD, GAUTIER & ROSENTHAL, LLP
Attorneys for Plaintiff, Andrea J. Nussinow

Attn: Lisa Rosenthal, Esq.

Bar Roll No.: 700844

P.O. Box 3

55 Old Post Road North

Red Hook, New York 12571

E-mail: rosenthal@merlawyer.com

 

 

Bar Roll No. 505396 J

Attorneys for Defendant, County of Columbia
407 Albany Shaker Road

Loudonville, New York 12211

Telephone: 518-690-0096

E-mail: tmurphy@murphyburnslaw.com

 
